Citation Nr: 0807015	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel	




INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in July 2006, the veteran indicated 
that he desired a hearing at the Regional Office before a 
Decision Review Officer.  Because such a hearing has not been 
conducted and the request has not been withdrawn, the appeal 
is remanded to ensure compliance with due process 
requirements.  

The veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.  The veteran's DD Form 
214's reflect that the veteran's military occupational 
specialty was that of a basic field artilleryman. Such forms 
also show that the veteran received a sharpshooter rifle (M-
14) badge.  Therefore, the Board concedes it would have been 
consistent with the circumstances of the veteran's service 
for him to have been exposed to acoustic trauma while in 
service.  However, the record does not reflect that the 
veteran has been afforded a VA audiometric evaluation to 
determine the nature and etiology of his claimed hearing 
loss.  The record reflects that the veteran was scheduled for 
such examination in March 2005, but that he was not able to 
attend because he sustained an injury on that day and had to 
be admitted to the hospital.  The veteran's representative, 
on two occasions, requested that the examination be 
rescheduled.  Therefore, the Board finds that a VA 
examination to determine the nature and etiology of the 
veteran's hearing loss is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for service 
connection for bilateral hearing loss and 
tinnitus, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.
        
2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for bilateral hearing loss and 
tinnitus since his discharge from 
service. After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Schedule the veteran for a VA 
audiometric examination to determine the 
nature and etiology of any current 
bilateral hearing loss or tinnitus.  The 
examiner should provide an opinion as to 
whether any current hearing loss or 
tinnitus is related to service, to 
include acoustic trauma sustained 
therein.  The rationale for all opinions 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.

4.   Schedule the veteran for a personal 
hearing at the local RO before a Decision 
Review Officer.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).


